Hr. Justice Scott : I concur in this decision, but not in all the reasoning in the opinion. The Superior Court of Cook county is composed of three judges, and it is proper the piadla should show how many of them may be present on the day fixed by law for the convening of the court, or at any other time during the term. This is all the office the plaeita performs. The proceedings are to be had in the Superior Court, and hence any order made by either of the judges in the trial of the cause will be presumed to be authorized by law. Commonly, the bill of exceptions will show before which judge the cause was tried. The fact the clerk in making up the transcript may certify that any particular number of judges were present, cannot vitiate the record. It is sufficient if it shall appear by the record the cause was heard before either of the judges of the Superior Court, or any other judge authorized by law to hold a branch of that court.